                                 United States District Court
                               Western District of North Carolina
                                      Asheville Division

 Jeffery Hoyle,                            )           JUDGMENT IN CASE
                                           )
                  Plaintiff,               )             1:19-cv-00330-MR
                                           )
                     vs.                   )
                                           )
 Andrew M. Saul,                           )
                                           )
              Defendant.                   )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on September 29, 2020.

                                                  September 29, 2020




         Case 1:19-cv-00330-MR Document 17 Filed 09/29/20 Page 1 of 1
